NUMBER 13-18-00575-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE ANDRES DE LA FUENTE,                                                    Appellant,

                                           v.

LONE STAR NATIONAL
BANK, A NATIONAL BANKING
ASSOCIATION,                                                                  Appellee.


                 On appeal from County Court at Law No. 5
                        of Hidalgo County, Texas.



                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      Appellant De La Fuente appeals from the trial court’s grant of summary judgment

to appellee Lone Star National Bank.      De La Fuente filed a motion for a sixty-day

extension of time to file an amended brief after the Clerk informed him that his brief did
not comply with Rule 38.1(i).      TEX. R. APP. P. 38.1(i).   Appellant received multiple

extensions of his original briefing deadline.

       We grant appellant’s motion in part, and deny in part, and extend the deadline for

thirty (30) days from the date of this Order. We deny any further extension. Should

appellant fail to file his amended brief on time, his appeal will be dismissed. See TEX. R.

APP. P. 38.8(a)(1).

       IT IS SO ORDERED.

                                                                     PER CURIAM


Delivered and filed the
6th day of August 2019.




                                                2